Name: 80/1077/EEC: Council Decision of 17 November 1980 replacing an alternate on the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-11-25

 Avis juridique important|31980D107780/1077/EEC: Council Decision of 17 November 1980 replacing an alternate on the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions Official Journal L 316 , 25/11/1980 P. 0013****( 1 ) OJ NO L 139 , 30 . 5 . 1975 , P . 1 . ( 2 ) OJ NO L 78 , 25 . 3 . 1980 , P . 17 . COUNCIL DECISION OF 17 NOVEMBER 1980 REPLACING AN ALTERNATE ON THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 80/1077/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1365/75 OF 26 MAY 1975 ON THE CREATION OF A EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 1 ), AND IN PARTICULAR ARTICLE 6 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 14 MARCH 1980 APPOINTING , FOR THE PERIOD ENDING ON 16 MARCH 1983 , THE MEMBERS OF THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 2 ), WHEREAS THE COUNCIL WAS INFORMED ON 20 OCTOBER 1980 THAT AN ALTERNATE ' S SEAT ON THE ADMINISTRATIVE BOARD OF THE ABOVEMENTIONED FOUNDATION IN THE ' GOVERNMENT REPRESENTATIVES ' CATEGORY HAD BECOME VACANT AS A RESULT OF THE RESIGNATION OF MR GALE , HAVING REGARD TO THE NOMINATION SUBMITTED ON 5 NOVEMBER 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR OLIVER TYNAN IS HEREBY APPOINTED AS AN ALTERNATE ON THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR IMPROVEMENT OF LIVING AND WORKING CONDITIONS IN PLACE OF MR GALE FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 16 MARCH 1983 . DONE AT BRUSSELS , 17 NOVEMBER 1980 . FOR THE COUNCIL THE PRESIDENT J . SANTER